SUMMF)§S IN A C‘MCIMCVMLBEF BB”E`“WNL

CMSNI_")(]

 

 

 

 

l
CASE N(). § § SUMMONS NO.
CV18908770 § Dl FX § 37377345
JAMBS UNGER PLAINTIFF
VS
PARAGON SYSTEMS, INC. AKA PARAGON DEFENDANT
SYSTEMS I

PARAGON SYSTEMS, INC.
AKA PARAGON SYSTEMS l
13655 DULLES TECHNOLOGY DRIVE
SUITE 100
HERNDON VA 20171

 

 

Said answer is required to be served on:

§CHRISTOPHER M. SAMS
ie401 cHAGRIN RD #S

Plal\tiff‘s Attorney

 

l
i
§CHAGRIN FALLS, OH 44023~0000
l

 

 

Case has been assigned to Judge:

 

JOAN SYNENBERG
Do not contact judge. Jndge's name is given for
attorney's reference oniy.

 

 

NAILAH K .
Clerk of the Cour! of Com:non Pleas

2a-

Ea§d?

Waaaazz;pgaaet am

mae 4(3)0h10

Ru|es of Civil
Pl'ocedure

SUMMONS

You have been named defendant in a sums
complaint (copy attached hereto) filed in Cuyahoga
County Court of Common Pleas, Cuyahoga County
Justice Center, Cleveland, Ohio 441}3, by the
plaintiff named herein.

You are hereby summoned and required to
answer the complaint within 28 days after service
of this summons upon you, exclusive ofthe day of
scrvice.

Said answer is required to be served on Plaintifi"s
Attol‘ney (Address denoted by arrow at left.}

Your answer must also be filed with the court
within 3 days after service of said answer on
plaintiffs attorney.

lfyou fail to do so, judgment by default will be

rendered against you for the reliefdemanded in tile
complaint `

BYRD

 

 

 

l

§ DATE sENT

l Dec 27, 2013 ny
COl\/EPLAINT FILED 1 2 / 2 1 / 2 0 l 8

Deputy

|l|||||||l||lll||l|||l|||l|||ll||||||l|l||||l|l|||

 

 

Case: 1:19-cv-00241-.]G Doc #: 1-1 Filed: 01/31/19 2 of 7. Page|D #: 7

 

NAILAl-l K. BYRD

CUYAIIOGA COUNTY Cl..ERK OF COURTS
1200 ()ntario Street
Cleveland, ()hio 44113

Court of Common Pleas

New Case Eleetronically Filed:
December 21, 2018 14:53

By: CHRISTOPHER M. SAMS 0093713
Conflrmation Nbr. 1582471

JAMES UNGER CV 18 9087'?0

VS.
.}udge: JOAN SYNENBERG

PARAGON SYSTE.MS, INC. AKA PARAGON
SYSTEMS I

Pages Filed: 5

Electronica|ly F`tled 1221/2018 14;53/ ICV 18 908770/C0nflrmaiion Nbr. 1582471 /CLLMD

 

Case: 1:19-cv-00241-.]G Doc #: 1-1 Filed: 01/31/19 3 of 7. Page|D #: 8

IN THE COURT OF COl\/[MON PLEAS
CUYAHOGA COUNTY, OHIO

JAMES UNGER
178 Burton Street
Avon Lake, OH 44012

Civil Action No.

Judge

 

Plaintiff,

)

)

)

)

)

)

V- )
)
PARAGON SYSTEMS, INC. aka )
PARAGON SYSTEMS l )
13655 Dulles Technology Drive, Suite 100 )
Herndon, VA 20171 )
)

)

Defendant. JURY DEMAND ENDORSED HEREON

 

Plaintiff Jarnes Unger (“Plaintiff”) alleges as follows for his Complaint against Defendant

Paragon Systems, Inc. aka Paragon Systerns l (“Defendant”):

1. Plaintiff Worked for Defendant in Cuyahoga County, Ohio.

2. Defendant conducts business in Cuyahoga County, Ohio.

3. This Court has subject matter and personal jurisdiction over the claims raised in
this Complaint.

4. Venue is proper in Cuyahoga County, Ohio.

5. Plaintiff has suffered damages in excess of $50,000.

6. Plaintiff has hired the undersigned counsel and has agreed to pay them reasonable
attorney’s fees and costs if they are successful on one or more of the claims set forth herein.

7. Plaintiff Worked for Defendant as a Secuiity Guard.

8. Plaintiff Worked for Defendant from about 2002 until Defendant terminated his

employment on or about September 28, 2018.

E|ectronicaf|y Filed 12/21/20'|8 14:53/ /CV 18 908770 l Conflrmation |\|br. 1582471 /CLLMD

 

Case: 1:19-cv-00241-.]G Doc #: 1-1 Filed: 01/31/19 4 of 7. Page|D #: 9

9. Plaintiff was sixty-seven years old at the time that Defendant terminated his
employment

10. Plaintiff was qualified for his job as a Security Guard.

il. Defendant replaced Plaintiff with a significantly younger individual.

12. Plaintiff’ s replacement is not yet forty years old.

13. ln or about September 2018, Plaintiff was working for Defendant in the Social
Security huilding, which is located on 116th and Shaker.

14. While Working, a person approached the building and twice pulled hard on the
doors to the biniding, Which Were locked

15. The person Who pulled on the doors was later identified as Sophia Johnson
(“Johnson”).

16. Plaintiff opened the doors from the inside and informed Johnson that the building
Was currently ciosed.

17. After Plaintiff informed Johnson that the building Was closed, Johnson said to
Plaintiff “I’ll kill you anyhow.”

18. After saying “I’ll kill you anyhow,” Johnson held her arms outstretched and said
“just arrest me.”

19. Because of the threat that Johnson made (“I’ll kill you”), Plaintiff told Johnson to
place her hands behind her back.

20. Piaintiff cuffed Johnson’s hands behind her back and walked her insidel

21. Whiie walking her inside, in the foyer of the building, Johnson attempted to pull

away from Plaintiff.

Electronicai|y Filed 12/2“5/20“|814:53/ /CV 18 908770 l Confirnz'iation Nbr. 1582471 )'CLL|V!D

 

CaSe: 1219-CV-00241-.]G DOC #Z 1-1 Filed: 01/31/19 5 Of 7. Page|D #Z 10 \

22. To stop Johnson from hurting herself or running away, Plaintiff pushed Johnson
against a wall While simultaneously calling the “Mega Center” at Battle Creek, Michigan, which
was the dispatch station for the Cleveland location

23. Plaintiff was injured during this process.

24, He asked the “Mega Center” to call for the FPS (federal police).

25. Plaintiff brought Ms. Johnson inside, as was Defendant’s policy.

26. Plaintiff maintained communication With both Battle Creek and the federal police
department while he and Johnson waited inside.

27. The federal police eventually arrived and charged Iohnson with disorderly conduct

28. Plaintiff complied with Defendant’s own requirements, because Defendant

 

required that Plaintiff and all security guards always detain any threats
29. Shortly aHer this occurred, Defendant terminated Plaintiff and used this event as its
pretextual excuse for terminating his employment

30. Defendant properly followed all of Defendant’s own policies and protocols.

 

 

Therefore, Defendant’s explanation cannot be the reason for Plaintiff’s termination

31. Defendant actually terminated Plaintit`f because of his age.

32. Defendant has recently terminated other employees Who are over the age of forty,
like Plaintiff.

33. Defendant recently tried to prevent Plaintiff from working by falsely claiming that
he Was unable to pass a stress test.

34. After Plaintiff threatened to bring a charge of age discrimination, Defendant
retracted its false claim that he was unable to pass a stress test and permitted Plaintiff to continue

working

E|ectronica|iy Filed 12/21/2018 14153/ /CV 18 90877G/Confirr§13tioa Nbr. 1582471 /CLLMD

CaSe: 1219-CV-00241-.]G DOC #Z 1-1 Filed: 01/31/19 6 Of 7. Page|D #Z 11

35.

36.

4112.99.

37.

38.

39.

40.

41.

42.

43.

Defendant’s proffered reason for the termination is a mere pretext

Plaintiff brings this action under Ohio Revised Code Sections 4112.02(L) and

Dcfcndant terminated Plaintiff because of his age.

Plaintiff was qualified for the position that he held with Defendant.

Plaintiff suffered an adverse employment action by being terminated by Defendant.
The person who replaced Plaintitf is significantly younger than Plaintiff.

Plaintiff has been damaged by Defendant’s age discrimination

Defendant’s conduct is the cause of Plaintiff‘s damages

Defendant acted with actual malice, entitling Plaintiff to punitive damages under

Ohio Revised Code Sections 4112.02(L) and 4112.99 and his attorney’s fees and costs.

WHEREFORE, Plaintiff demands judgment against Defendant for his lost wages,

reinstatement or front pay, lost fringe benefits, non-economic damages such as emotional pain,

suffering, inconvenience, physical anguish, and loss of enjoyment of life, any other compensatory

damages, punitive damages, prejudgment interest at the statutory rate, post-judgment interest,

attorney’s fees and costs, and all other relief to which he is entitled.

IURY TRIAL DEMANDED.

Eilectronica||y Filed121'2'|/2018 141;53,t /CV18 908770 l Confirr£aiioa Nbr. 1582471 /CLLMD

 

Case: 1:19-cv-00241-.]G Doc #: 1-1 Filed: 01/31/19 7 of 7. Page|D #: 12

Respectfully submitted,

/s/ Christopher M. Sams
Stephan I. Voudris, Esq.

Suprerne Court No. 0055795
Christopher M. Sams, Esq.
Suprerne Court No. 0093713
Voudris Law LLC

8401 Chagrin Road, Suite 8
Chagrin Falls, OH 44023
svoudris@voudrislaw.com
csams@vondrislaw.com
440-543-0670

440-543-0721 (fax)
Counselfor Plaintijj"

E|ectronical|y Filed 1221/2018 14:53/ fCV 18 908770 l Coniirr§iation Nbr. 1582471 /CLLMD

 

